DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 12-13, 21, 24-26, 32-33 and 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mutharasan (PG Pub 20090203000).
Considering claim 1, Mutharasan (Figure 1) teaches a micro-electromechanical system for actuation of a micro-cantilever by base excitation, the system comprising: a base substrate (20 + paragraph 0061); a micro-cantilever (16 + paragraph 0061) having a free end and fixed end, the fixed end being fixed to the base substrate (fixed to 20 via 18 + 14) and one or more actuators (16 + paragraph 0061) coupled to the fixed end of the micro-cantilever (14 + paragraph 0061) and to the base substrate wherein the free end of the micro-cantilever extends away from the one or more actuators (16 extends away from the piezoelectric 14 + paragraph 0061).
Considering claims 4 and 24, Mutharasan (Figure 1) teaches wherein the micro-cantilever comprises a rectangular cross section (14 + paragraph 0061).
Considering claims 5 and 25, Mutharasan (Figure 1) teaches wherein the one or more actuators comprises an electrically conductive material to facilitate electro thermal heating of the one or more actuators (14 + paragraph 0061 + inherent the piezoelectric would have electrodes).
Considering claims 6 and 26, Mutharasan (Figure 1) teaches wherein the one or more actuators comprises a piezoelectric material (14 + paragraph 0061).
Considering claims 12 and 32, Mutharasan (Figure 1) teaches wherein the one or more actuators (14 + paragraph 0061) are spaced around the micro-cantilever (16 + paragraph 0061) to facilitate vibration in one or more arbitrary directions (paragraphs 0064 + 0071).
Considering claims 13 and 33, Mutharasan (Figure 1) teaches wherein the one or more actuators is fastened to the micro-cantilevered with adhesive (18 + paragraph 0061).
Considering claim 21, Mutharasan (Figure 1) teaches a micro-electromechanical system for actuation of a micro-cantilever by base excitation, the system comprising: a base substrate (20 + paragraph 0061); an array of one or more actuators (14 + paragraph 0061) to induce vibration of micro-cantilever (16 + paragraph 0061), the actuators (14) being in mechanical communication with the base substrate (20 + paragraph 0061); a micro-cantilever having a free end and a fixed end (see Figure 1), the fixed (16 + paragraph 0061) end being coupled to the array of actuators (14 + paragraph 0061) and the free end extending laterally away from the array of actuators (the end of 16 extends away from the actuator 14).
Considering claims 36-37, Mutharasan (Figure 1) teaches wherein the fixed end of the micro-cantilever (16 + paragraph 0061) and the one or more actuators (16 + paragraph 0061) are coupled at a first plane defined by a surface of the micro-cantilever and the surface of the micro-cantilever extends in the plane along the free end of the micro-cantilever away from the one or more actuators (see Figure 1 the cantilever 16 extends toward the free end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2, 9, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutharasan (PG Pub 20090203000) and in view of Severatne (PG Pub 20060006484).
Considering claim 2 and 22, Mutharasan teaches the micro-cantilever as described above.
However, Mutharasan does not teach wherein the micro-cantilever comprises an optical fiber.
Severatne teaches wherein the micro-cantilever comprise an optical fiber (paragraph 0046).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include optical fiber into Mutharasan’s device for the benefit to give the device functionality in various physical domains.
Considering claims 9 and 29, Severatne (Figure 8A) teaches wherein the one or more actuators comprises bent micro-wires that conduct electrical current (104 + 108 + paragraph 0049).
Claims 3, 14, 23 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutharasan (PG Pub 20090203000) and in view of Cha (PG Pub 20130088764).
Considering claims 3 and 23, Mutharasan teaches the micro-cantilever as described above.
However, Mutharasan does not teach wherein the micro-cantilever comprises a circular cross section.
Cha (Figure 2) teaches wherein the micro-cantilever comprises a circular cross section (20 + paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a micro-cantilever with a circular cross section into Mutharasan’s device for the benefit of design choice depending the needs of the device.
Considering claims 14 and 34, Cha teaches wherein the micro-cantilever conducts light, electrical signals or a combination thereof for imaging sensing or a combination of imaging and sensing (abstract + title).
Claims 7-8, 15, 27-28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutharasan (PG Pub 20090203000) and in view of Takahashi (PG Pub 20110089787).
Considering claims 7 and 27, Mutharason teaches the one or more actuators as described above.
However, Mutharason does not teach wherein the one or more actuators comprises an electroactive polymer.
Takahashi teaches wherein the one or more actuators comprises an electroactive polymer (abstract + title).

Considering claims 8 and 28, Takahashi teaches wherein the one or more actuators comprises a carbon-based material (paragraph 0028).
Considering claims 15 and 35, Takahashi (Figure 1) teaches wherein the one or more actuators comprises an electrically conductive polymer, a piezoelectric polymer (10 + paragraph 0024) an electro-active polymer, a carbon based material, or a combination thereof to facilitate vibration in different directions frequencies or both.
Allowable Subject Matter
Claims 10-11 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 and 30-31 are allowed for the reasons listed in the previous office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found prior art Mutharasan which teaches the applicant’s claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN P GORDON/Primary Examiner, Art Unit 2837